19-10971-dsj           Doc 405        Filed 08/26/19 Entered 08/26/19 15:19:40                      Main Document
                                                   Pg 1 of 2



Thomas E. Patterson (pro hac vice)
Whitman L. Holt (pro hac vice)
Ariella T. Simonds (pro hac vice)
KLEE, TUCHIN, BOGDANOFF & STERN LLP
1999 Avenue of the Stars, 39th Floor
Los Angeles, CA 90067
Telephone: (310) 407-4000
Facsimile: (310) 407-9090

Counsel to Cerberus Business Finance, LLC

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

    In re:                                                                Chapter 11

    SIZMEK INC., et al.,1                                                 Case No. 19-10971 (SMB)

                               Debtors.                                   (Jointly Administered)


             NOTICE OF WITHDRAWAL OF APPEARANCE OF WHITMAN L. HOLT

             PLEASE TAKE NOTICE that Whitman L. Holt hereby withdraws his appearance as

counsel for Cerberus Business Finance, LLC (“Cerberus”) in the above-captioned case (the

“Case”) and respectfully requests that he be deleted from the CM/ECF electronic notification

service, official mailing matrix, and all other service lists in the Case. The law firm of Klee,

Tuchin, Bogdanoff & Stern LLP and its attorneys of record, other than Whitman L. Holt, will

continue to represent Cerberus and hereby requests that all notices given or required to be served

in the Case continue to be given to and served to such attorneys of record.




1
       The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
       number, include: Sizmek Inc. (4624); Point Roll, Inc. (3173); Sizmek DSP, Inc. (2319); Sizmek Technologies,
       Inc. (6402); Wireless Artist LLC (0302); WirelessDeveloper, Inc. (9686); X Plus One Solutions, Inc.
       (8106); and X Plus Two Solutions, LLC (4914).
19-10971-dsj   Doc 405    Filed 08/26/19 Entered 08/26/19 15:19:40     Main Document
                                       Pg 2 of 2




 Dated: August 26, 2019                /s/ Whitman L. Holt
                                       Thomas E. Patterson (pro hac vice)
                                       Whitman L. Holt (pro hac vice)
                                       Ariella T. Simonds (pro hac vice)
                                       KLEE, TUCHIN, BOGDANOFF & STERN LLP
                                       1999 Avenue of the Stars, 39th Floor
                                       Los Angeles, CA 90067
                                       Telephone:     (310) 407-4000
                                       Facsimile:     (310) 407-9090

                                       Counsel to Cerberus Business Finance, LLC




                                         2
